The present application is being examined under the AIA  first to invent provisions. 
Detailed Action
Current Status of Claims
This action is issued in response to communication of January 26, 2022. Claims 1-23 are currently active in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 26, 2022 was filed before the first action on merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103   
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 3are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-9, 13-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US Patent Publication Application 2020/0225699 A1) in view of Lee (US Patent Publication Application 2019/0165300 A1).
	In regard of claim 1,  Yu et al. disclose a display device, comprising: a display panel having a front surface displaying an image and a rear surface opposite to the front surface (See Figure 1 of Yu et al. illustrating a display panel (1) with a front and rear surfaces as discussed in paragraphs [0083-0084]); a rear-side layer disposed on the rear surface of the display panel, the rear-side layer comprising a plurality of conductive patterns and having first surface unevenness on a front surface thereof, the front surface facing the display panel (See Figures 2-3 of Yu et al. illustrating a rear-side layer (932) disposed on a rear surface of the display panel (1) and comprising a plurality of conductive patterns (652) and having first surface unevenness on a front surface as discussed in paragraphs [0117-00119] of Yu et al.); and a support plate disposed between the display panel and the rear-side layer and having a flat front surface that faces the display panel (See Figure 2 of Yu et al. illustrating a support plate (100) as discussed in paragraphs [0091-0093]), 
	However, the reference to Yu et al. does not specifically discuss a display device, wherein the support plate comprises glass or ceramic.
	In the same field of endeavor, Lee disclose a display panel with support plate (300) in Figure 2 made of glass as discussed in paragraph [0039].
Therefore, it would be obvious to the person of ordinary skills in the art at the time the invention was filed to use a glass material for support plate shown by Lee with the device shown by Yu et al. in order to provide a support for the display panel. 
	In regard of claim 2, Yu et al. and Lee further disclose the display device of claim 1, wherein the rear-side layer comprises a digitizer layer (See at least Figure 2 of Yu et al. illustrating a digitizer layer (200) as discussed in paragraphs [ 0091-0097]).
	In regard of claim 3, Yu et al. and Lee further disclose the display device of claim 2, wherein at least some of the plurality of conductive patterns sense a magnetic field or an electromagnetic signal applied from an outside source, and wherein at least a part of the support plate is disposed on a path along which the magnetic field or the electromagnetic signal is transmitted (See at least Figure 2 of Yu et al. and paragraph [0092] illustrating and discussing that conductive patterns sense electromagnetic signal and a part of the support plate (100) disposed on a path of electromagnetic signal transmission).
	In regard of claim 4, Yu et al. and Lee further disclose the display device of claim 3, wherein the support plate has a relative permeability in a range of 1.0 to 1.1 (See at least paragraph [0039] of Lee discussing the fact that the support plate made of the same material as claimed and therefore possessing identical magnetic flux characteristics).
	In regard of claim 5, Yu et al. and Lee further disclose the display device of claim 1, wherein the first surface unevenness is formed by reflecting level differences created by the plurality of conductive patterns (See at least Figure 7 of Yu et al. illustrating unevenness of plurality of patterns (651, 652) as discussed in paragraphs [0163-0164]).
	In regard of claim 6, Yu et al. and Lee further disclose the display device of claim 1, further comprising: an adhesive disposed between the support plate and the rear-side layer, wherein the support plate is coupled with the rear-side layer by the adhesive (See Figure 7 of Yu et al. and paragraph [0249] discussing adhesive disposed between the support plate (100) and rear side (650)).
	In regard of claim 7, Yu et al. and Lee further disclose the display device of claim 6, further comprising: a buffer disposed between the support plate and the rear-side layer and having second surface unevenness on a front surface thereof (See at least paragraph [0069] of Lee discussing butter disposed on the support plate).
	In regard of claim 8, Yu et al. and Lee further disclose the display device of claim 7, wherein the second surface unevenness is formed by reflecting level differences of the support plate that are created by the plurality of conductive patterns (See at least Figure 7 of Yu et al. showing the second surface unevenness (602)).
	In regard of claim 9, Yu et al. and Lee further disclose the display device of claim 1, wherein the display device further comprises a folding area, a first non-folding area disposed on one side of the folding area, and a second non-folding area disposed on an opposite side of the folding area, and wherein the support plate is disposed across the first non-folding area, the folding area, and the second non-folding area (See at least Figure 4 of Yu et al. illustrating the display device (1) with folding area (FR) on one side (601) and other side (602) and a first non-folding area (NFR1) and second non-folding area (NFR2)).
	

	In regard of claim 13, Yu et al. and Lee further disclose the display device of claim 9, wherein the support plate is contiguous and integrally formed across the first non-folding area, the folding area, and the second non-folding area (See at least Figure 5 of Yu et al. illustrating the support plate (100) made being contiguous and integrally formed across the first non-folding are (NFR1), folding area (FR) and second non-folding area (NFR2)).
	In regard of claim 14, Yu et al. and Lee further disclose the display device of claim 13, wherein the rear-side layer comprises a first rear-side layer at least partially disposed in the first non-folding area and a second rear-side layer at least partially disposed in the second non-folding area, and wherein the first rear-side layer and the second rear-side layer are spaced apart from each other at the folding area (See Figure 7 of Yu et al. illustrating the rear-side layer (501) disposed partially on (NFR1) and second (502) disposed on (NFR2)).
	In regard of claim 15, Yu et al. and Lee further disclose a display device, comprising: a display panel having a front surface displaying an image and a rear surface opposite to the front surface, the display panel comprising a folding area that is bendable and a first non-folding area extended from a first folding line disposed on one side of the folding area; a rear-side layer disposed on a rear surface of the display panel and having first surface unevenness on a front surface thereof, the front surface of the rear-side layer facing the display panel; and a support plate disposed between the display panel and the rear-side layer and comprising a pattern portion overlapping the folding area and comprising a plurality of openings, and a first flat portion overlapping the first non-folding area and having a flat surface on a front surface thereof, the front surface of the support plate facing the display panel (See rejection of claim 1 provided above and also see Figures 1-3 of Yu et al. showing a display panel (1) with folding are (FR) and non-folding areas (NFR1-NFR2) and folding area comprising opening (d0) as discussed in paragraph [0110]).
	In regard of claim 16, Yu et al. and Lee further disclose the display device of claim 15, wherein the rear-side layer comprises a digitizer layer comprising a plurality of conductive patterns (See at least Figure 2 of Yu et al. illustrating a digitizer layer (200) as discussed in paragraph [0097-0100]).
	In regard of claim 17, Yu et al. and Lee further disclose the display device of claim 15, wherein the rear-side layer comprises a magnetic shield containing magnetic metal powder (See at least paragraphs [0092-0093] of Yu et al. discussing magnetic shield layer).
	In regard of claim 18, Yu et al. and Lee further disclose the display device of claim 15, wherein the support plate comprises glass and/or ceramic (See paragraph [0039] of Lee).
	In regard of claim 19, Yu et al. and Lee further disclose the display device of claim 15, wherein the pattern portion comprises a plurality of bars connected to the first flat portion (See at least Figure 28 and paragraph [0230-0231] illustrating plurality of bars).
	In regard of claim 20, Yu et al. and Lee further disclose the display device of claim 19, wherein the pattern portion comprises a grid pattern formed by the plurality of bars and the plurality of openings, and wherein a width of some of the plurality of bars that are extended in a direction parallel to the first folding line is greater than a width of others of the plurality of bars that are extended in a direction perpendicular to the first folding line (See Figure 30 of Yu et al. illustrating plurality of openings (CP5) as discussed in paragraphs [0236-0237]) .
	In regard of claim 21, Yu et al. and Lee further disclose a display device, comprising: a front stack structure; a rear stack structure; and a display panel disposed between the front stack structure and the rear stack structure and having a display area and a non-display area at least partially surrounding the display area, the display panel further having a folding area and a non-folding area disposed on two opposite sides of the folding area, wherein the rear stack structure includes a plurality of conductive patterns having an uneven surface and a support plate comprising glass or ceramic (See rejection of claim 1 provided above and Figure7 of Yu et al. showing rear stack structure having uneven surface and support plate (100) comprising glass as discussed by Lee in paragraph [0039] ).
	In regard of claim 22, Yu et al. and Lee further disclose the display device of claim 21, wherein the front stack structure includes: a window; a window protection film; and a polarizing film (See at least Figure 2 of Yu et al. disclosing a window (400) and a polarizing film (300) as discussed in paragraph [0100]).
	In regard of claim 23, Yu et al. and Lee further disclose the display device of claim 21, wherein the rear stack structure further includes: a panel-bottom protection film; a buffer layer; a digitizer layer; a shielding layer; and a heat dissipation layer (See at least Figure 2 of Yu et al. reference numeral (100) comprising a heat dissipation layer and shielding layer, digitizer layer (200), and buffer layer shown by Lee in paragraph [0069]) .

Allowable Subject Matter
Claims 10, 11, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to Applicant’s disclosure. Applicant is required under 37 C.F.R. 1.111 (c ) to consider these references fully when responding to this action.
US Patent Publication Application 2020/0371564 to Kim et al.
US Patent Publication Application 2020/0022267 to Han et al. 
US Patent Publication Application 2021/0004048 to Ha et al.
Examiner’s Note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692